Justice BAER,
concurring and dissenting.
I join the majority in concluding that the release at issue in this case encompassed Camelback Corporation as well as Brian Monaghan, its employee. Thus, I join fully the Court’s reversal of the Superior Court’s opinion in this regard. As to the majority’s analysis concerning whether a release of reckless conduct violates public policy, because I believe the issue of reckless conduct is not before this Court, and assuming arguendo that it is, believe further that the trial court neither erred as a matter of law nor abused its discretion in concluding that no genuine issue of material fact exists regarding whether Monaghan engaged in reckless conduct, as opposed to ordinary negligence, I would not analyze the public policy issue. Rather, I would reverse the Superior Court’s judgment and reinstate the trial court’s decision granting summary judgment.
As noted by the majority, this case arose out of a snow tubing accident. Plaintiff and her family chose to snow tube on Camelback’s family slopes where customers are discharged down the hill from the top of the snow tube run by a Camelback employee. On this day, Monaghan was working the family slope Plaintiff was using, and was responsible for sending tubes down the hill once the prior customer had cleared the bottom of the snow tube chute.
In relevant part, Plaintiff sued Camel-back Ski Corporation and Monaghan, alleging in her complaint that she was injured as a result of Monaghan’s negligent and/or reckless conduct in operating the tube chute. Specifically, in her complaint, she claimed that while walking off the snow chute following her completion of a run, she was struck by another snowtuber coming down the chute. She set forth that “despite the obvious collision,” Monaghan continued to send customers down the chute. Additionally, she pled that “Mona-ghan failed to look to be sure that the chute was clear before sending another tube down the chute.” Plaintiffs Complaint at 2 ¶ 8. As a result of Monaghan’s alleged negligent and/or reckless conduct, Plaintiff asserted that she suffered serious and severe personal injuries.
Following discovery, which included the depositions of both Plaintiff and Mona-ghan, Camelback and Monaghan filed a motion for summary judgment. They conceded for purposes of their motion that Monaghan engaged in negligent conduct when he “failed to look to be sure that the chute was clear before sending another tube down the chute,” id. However, they maintained that they were relieved of any liability for Plaintiffs injuries by virtue of a release signed by Plaintiff, and through Plaintiffs purchase and receipt of a snow tubing ticket, which likewise contained a release of liability.
The trial judge granted the motion for summary judgment. The court concluded that Plaintiff released Camelback and Monaghan from liability for Monaghan’s alleged negligent conduct and, therefore, she could not maintain a cause of action against them. The court further rejected Plaintiffs assertion that Monaghan’s con*1205duct in sending the next snow tube down the chute before Plaintiff had exited was reckless conduct not covered by the release. In this regard, the court noted that reckless conduct constitutes a degree of action that is greater than negligence. Citing to the Restatement of Torts (Second) § 500, Comment g., the trial court set forth the following passage regarding reckless conduct:
Reckless misconduct differs from negligence in several important particulars. It differs from that form of negligence which consists in mere inadvertence, incompetence, unskillfulness, or a failure to take precautions to enable the actor adequately to cope with a possible or probable future emergency, in that reckless misconduct requires a conscious choice of a course of action, either with knowledge of the serious danger to others involved in it or with knowledge of facts which would disclose this danger to any reasonable man.... The difference between reckless misconduct and conduct involving only such a quantum of risk as is necessary to make it negligent is a difference in the degree of the risk, but this difference of degree is so marked as to amount substantially to a difference in kind.
Trial Court Opinion at 12.
The trial court noted that in Monaghan’s deposition, Plaintiffs lawyer specifically asked him whether he knew it was wrong to send another tube down the snow tube chute before the prior customer had exited, and Monaghan responded as follows:
A: Yes. I mean, I wasn’t doing it on purpose. I didn’t do it on purpose to intentionally hit the lady. I just wasn’t paying attention. I was focusing on other things. I was thinking about other things.
Deposition of Brian Monaghan, Oct. 25, 2005 at 16. Based upon Monaghan’s deposition testimony, which constituted the only discovery regarding Monaghan’s conduct relied upon by Plaintiff in her motion for summary judgment, the trial judge concluded that the evidence supported a finding that Monaghan was negligent; however, the court further concluded that “there is no suggestion that Monaghan was aware that [Plaintiff] was still in the chute and sent the tube down anyway.” Trial Court Opinion at 12. Thus, the trial court concluded that Plaintiff failed to create a genuine issue of material fact as to whether Monaghan engaged in reckless conduct. Accordingly, the court granted the motion for summary judgment.
Plaintiff appealed to the Superior Court. Initially, a three judge panel issued a memorandum affirming the trial court. The court found that the release signed by Plaintiff was valid and absolved Camelback and Monaghan from liability for negligence. With regard to the question of whether the release, likewise, absolved the defendants from reckless conduct, the panel noted that, as determined by the trial court, Plaintiff failed to produce evidence creating an inference that Monaghan acted in an intentional, reckless manner. Further, the panel opined that, even assuming reckless conduct on the part of Monaghan, the release was sufficient to cover such conduct, noting that its language released defendants for negligence and “other improper conduct.” Thus, the court affirmed the trial court’s decision.
Plaintiff sought rehearing of the Superi- or Court’s panel decision before an en banc court, which was granted. The en banc court disagreed with the panel decision, and reversed the trial court in a published decision. Tayar v. Camelback Ski Corp., 957 A.2d 281 (Pa.Super.2008). The court noted the following issues that were raised by Plaintiff on appeal to the Superior Court:
I. Is a personal injury claim barred where (a) the resort’s release identified *1206the expected risks of snow tubing as common physical conditions of the premises and conduct of the snow tubers, neither of which caused plaintiffs injuries; and (b) her injuries were caused by an employee’s unexpected wrongful acts which caused a dangerous situation that was not supposed to exist on the family tubing chutes?
II. Is a claim for injuries caused by the reckless and/or grossly negligent acts of an employee barred by a release which (a) did not mention any wrongful acts of the resort’s employees in its list of the common and expected risks of snow tubing; and also (b) did not say anything about the employees’ reckless or grossly negligent acts?
III. Is suit against a ski resort’s employee for his wrongful acts barred where (a) the release named “Camel-back Ski Corporation” as the sole released party; (b) the only mention of releasing “employees” was in small print at the bottom of a folded ticket the injured party had not read or signed; (c) the ticket stated that the snow tuber “agrees to accept the risks of snowtub-ing’ listed in the ticket, but the accident was not caused by one of the expected risks of snow tubing; (d) the accident was caused by the employee’s unanticipated wrongful acts, which created a dangerous situation that was not supposed to exist; and (e) the ticket only talked about suing “regardless of any negligence of Camelback or its employees” and did not mention recklessness or gross negligence?
Id. at 284-5.
These issues, as framed, assume the presence of reckless conduct and then question whether such conduct is covered
by the release at issue in this case. Plaintiff, however, never raised, as an issue in her brief to the court, whether the trial court erroneously concluded that she failed to create a genuine issue of material fact regarding whether Monaghan’s conduct constituted recklessness. Notwithstanding this omission, the en banc court found that a material question concerning this fact did exist. The court further found that the release encompassed only negligent conduct because its language was not specific enough to release acts of greater culpability. Finally, the court determined that the release applied to the negligent acts of Camelback, but not Monaghan. Accordingly, the court reversed the trial court’s grant of summary judgment and remanded to the trial court for further proceedings on the question of whether the defendants’ conduct was reckless or intentional, and if so, whether such conduct caused the injuries to Plaintiff.
In my view, because no specific issue set forth in Plaintiffs brief challenged the trial judge’s conclusion that plaintiff failed to raise an issue of material fact regarding Monaghan’s alleged reckless conduct, further review of that question on appeal was not appropriate. See Wiegand v. Wiegand, 461 Pa. 482, 387 A.2d 256, 257 (1975) (holding that the Superior Court erred by sua sponte deciding an issue that was not raised by the appellant and, therefore, exceeded its proper appellate function of deciding controversies presented to it). Accordingly, the Superior Court, and this Court in turn, had no basis to address whether the release sufficiently covered reckless conduct or whether it is a violation of public policy to release someone from reckless conduct, where, as here, Plaintiff did not present evidence to create a factual dispute regarding Monaghan’s alleged recklessness.1
*1207Even assuming arguendo that Plaintiff had preserved the issue concerning whether Monaghan’s conduct rose to the level of recklessness, I would reverse the Superior Court and affirm the trial court’s grant of summary judgment to Camelback and Monaghan. Summary judgment may be granted under Pa.R.C.P. 1035.2 where there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law. Thompson Coal Co. v. Pike Coal Co., 488 Pa. 198, 412 A.2d 466, 468-9 (1979). Summary judgment is properly entered where the pleadings, depositions, answers to interrogatories, and admissions, together with affidavits demonstrate that no genuine, triable issue of fact exists and that the moving party is entitled to a judgment as a matter of law. See Pa.R.C.P. 1035.2. The burden of proving that no genuine issue of material fact exists is on the moving party and all doubts as to the existence of a genuine issue of material fact must be resolved against the moving party. Toy v. Metropolitan Life Ins. Co., 593 Pa. 20, 928 A.2d 186, 195 (2007). In response, the non-moving party may not rest upon the pleadings, but must set forth specific facts demonstrating a genuine issue for trial. Phaff v. Gerner, 451 Pa. 146, 303 A.2d 826 (1973). An appellate court may reverse a grant of summary judgment if there has been an error of law or an abuse of discretion. Whether there are no genuine issues as to any material fact presents a question of law, and therefore, on that question our standard of review is de novo. Weaver v. Lancaster Newspapers, Inc., 592 Pa. 458, 926 A.2d 899, 902-03 (2007).
Again, here, the trial judge concluded that no genuine issue of material fact existed regarding whether Monaghan’s actions constituted reckless conduct. Applying the appropriate scope of appellate review to the trial court’s decision, I do not believe the court abused its discretion or erred as a matter of law. Our decision in Phaff v. Gerner, 451 Pa. 146, 303 A.2d 826 (1973), as well as Pa.R.C.P. 1035.3, make clear that once a motion for summary judgment is made, the non-moving party may not rest upon the mere allegations or denials of the pleadings, but must show through other evidence that a genuine issue of material fact exists. “The very mission of the summary judgment procedure is to pierce the pleadings and to assess the proof in order to see whether there is a genuine need for trial.” Id. (citing F.R.C.P. 56, Notes of Advisory Committee on 1963 Amendment, 28 U.S.C. 416).
Here, Plaintiffs pleadings alleged that Monaghan’s conduct rose to the level of negligence and/or recklessness. The only discovery submitted by Plaintiff to support these allegations was the deposition testimony of Monaghan. As noted, Monaghan testified that although he was not paying attention when he sent a snow tube down the chute before Plaintiff had time to exit, he did not do so intentionally. Defendants then filed a motion for summary judgment, conceding that the testimony of Monaghan demonstrated negligence, while implicitly indicating that it failed to support Plaintiffs allegation of recklessness, which re*1208quired a higher quantum of consciousness and risk on the tortfeasor’s part. See Restatement of Torts (Second) § 500, comment g. The trial court, thereafter, concluded that the pleadings and supporting discovery in the case demonstrated that no genuine issue of material fact existed regarding whether Monaghan’s conduct was reckless. In my view, the court neither abused its discretion in so concluding, nor erred as a matter of law in making this conclusion.2
Based on the foregoing, I would reverse the Superior Court’s decision and reinstate the trial court’s order granting summary judgment finding, first, that the issue of whether Monaghan’s conduct was reckless is not properly before us, and, second, finding that even assuming arguendo that the issue was properly before us, the trial court was correct in determining that Plaintiff did not create a genuine issue of material fact regarding Monaghan’s alleged recklessness.

. The majority notes that Plaintiff raised an issue regarding whether the trial court properly concluded that Monaghan’s conduct was reckless in her response and brief in opposition to Appellants’ motion for summary judg*1207ment and in her 1925(b) statement of matters complained of on appeal. The majority, likewise, points out that Plaintiff discussed the matter in her briefs to the Superior Court. Nevertheless, the issues set forth in her brief, as stated above, did not specifically or discretely challenge the propriety of the trial court's conclusion that no genuine issue of material fact regarding recklessness was established by Plaintiff. Instead, in my view, the questions, as presented, simply assumed reckless conduct, and then questioned whether the release at issue was sufficient to cover such conduct.


. The Superior Court, in reversing the trial court's conclusion that there was no factual question regarding reckless conduct, an issue not specifically raised by Plaintiff on appeal, noted that the trial court erroneously based the entry of summary judgment on the deposition testimony of Monaghan, citing to the rule of Nanty-Glo v. American Surety, 309 Pa. 236, 163 A. 523 (1932), that a moving party may not rely exclusively on oral testimony to establish the absence of a genuine issue of material fact. The moving party here, however, did not rely on or present the deposition testimony of Monaghan to support its motion for summary judgment; rather, Plaintiff introduced the deposition to support her allegation that Monaghan’s conduct was reckless. Thus, the Superior Court's determination in this regard was improper.